The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Note that phrases such as “Method and Apparatus for” or “in a communication system” should be avoided as generic terms that could be applied to most applications in this art at least. Titles should be a concise statement of the essential claimed elements.
The following title is suggested: NEGOTIATING AND RECORDING SPECTRUM ALLOCATION USING A DISTRIBUTED LEDGER NETWORK

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Freda et al (US 2015/0373554) in view of Rawat et al (“Leveraging Distributed Block chain based scheme for Wireless Network Virtualization with Security and Qos Constraints, 20189 International Conference on Computing, Networking and Communication March 2018 pp 332-336)
Consider claim:


recording, an identifier of a list of spectrum resources licensed from a regulatory authority system to the spectrum owner system, wherein the list of spectrum resources are available to rent to one or more potential customers (spectrum database see figure 6B item 630 paragraph 173); 
receiving, from a spectrum renter system, an authorization request for a spectrum allocation of spectrum resources (spectrum request figure 11 item 1102), wherein the spectrum allocation includes at least a desired interval of time for usage of the spectrum resources by a radio access network of a spectrum renter, a desired location for usage of the spectrum resources by the radio access network, and one or more additional characteristics of the spectrum resources (requests may include locations, time, RAT or maximum power see paragraph 217); 
negotiating agreement terms for the spectrum allocation (negations see paragraph 105, 201); and 
recording the spectrum allocation, wherein the spectrum allocation enables the radio access network of the spectrum renter to provide radio access services to one or more wireless network devices (Tier 2 user requests are for small cell LTE or Wi-Fi Networks see paragraph 84) according to the characteristics of the spectrum resources for the desired interval of time and the desired location (spectrum assignment and use see figures 6B item 630 11 items 114, 116, paragraph 122).  
Freda lacks a teaching of using a distributed ledger to record a hash of the wireless resource allocation.  Rawat teaches using block chain, i.e. distributed ledger to 

8. (Cancelled) 
9.  Freda teaches the spectrum owner system (spectrum coordination see paragraph 4) comprising: 
a non-transitory computer readable storage medium to store instructions; and a processor coupled with the non-transitory computer readable storage medium to process the stored instructions (embodiment as software for execution by processor see paragraph 373) to: 
record an identifier of a list of spectrum resources licensed from a regulatory authority system to the spectrum owner system, wherein the list of spectrum resources are available to rent to one or more potential customers (spectrum database see figure 6B item 630 paragraph 173); 
receive , from a spectrum renter system, an authorization request for a spectrum allocation of spectrum resources (spectrum request figure 11 item 1102), wherein the spectrum allocation includes at least a desired interval of time for usage of the spectrum resources by a radio access network of a spectrum renter, a desired location for usage of the spectrum resources by the radio access network, and one or more additional 
negotiate agreement terms for the spectrum allocation (negations see paragraph 105, 201); and 
record the spectrum allocation, wherein the spectrum allocation enables the radio access network of the spectrum renter to provide radio access services to one or more wireless network devices (Tier 2 user requests are for small cell LTE or Wi-Fi Networks see paragraph 84) according to the characteristics of the spectrum resources for the desired interval of time and the desired location (spectrum assignment and use see figures 6B item 630 11 items 114, 116, paragraph 122).
Freda lacks a teaching of using a distributed ledger to record a hash of the wireless resource allocation.  Rawat teaches using block chain, i.e. distributed ledger to store a hash of allocations (figures 1, 2, page 3 column 2 “Block chain Transaction process in Wireless Virtualization” – page 4 column 2 first paragraph) “makes the data immutable to malicious actions as a change in one bloc would require changes in the following blocks”.  Therefore, it would have been obvious to one of ordinary skill in the art to modify Freda to use hashed storage into block chain in order to make the data immutable to malicious actions as taught by Rawat.

16.  A non-transitory machine-readable medium comprising computer program code which when executed by a processor of a spectrum owner system carries out operations (embodiment as software for execution by processor see paragraph 373) comprising: 

receiving, from a spectrum renter system, an authorization request for a spectrum allocation of spectrum resources (spectrum request figure 11 item 1102), wherein the spectrum allocation includes at least a desired interval of time for usage of the spectrum resources by a radio access network of a spectrum renter, a desired location for usage of the spectrum resources by the radio access network, and one or more additional characteristics of the spectrum resources  (requests may include locations, time, RAT or maximum power see paragraph 217); 
negotiating agreement terms for the spectrum allocation (negations see paragraph 105, 201); and 
recording the spectrum allocation, wherein the spectrum allocation enables the radio access network of the spectrum renter to provide radio access services to one or more wireless network devices (Tier 2 user requests are for small cell LTE or Wi-Fi Networks see paragraph 84) according to the characteristics of the spectrum resources for the desired interval of time and the desired location (spectrum assignment and use see figures 6B item 630 11 items 114, 116, paragraph 122).
.  



Allowable Subject Matter
Claims 2-7, 10-15, 17-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Consider claim:



2.  The nearest prior art as shown in Freda and Rawat fails to teach the method of claim 1, wherein the negotiating  the agreement terms for the spectrum allocation includes: establishing , with the spectrum renter system, a private transaction channel in the distributed ledger network; transmitting , through the private transaction channel, proposed agreement terms for the spectrum allocation; receiving , from the spectrum renter system, accepted agreement terms for the spectrum allocation; and securely storing  the spectrum allocation and the accepted agreement terms for the spectrum allocation, wherein the spectrum allocation includes a set of spectrum allocation parameters including the desired interval of time, the desired location, and the characteristics of the spectrum resources to be used for the desired interval of time and the desired location.  
6.  The nearest prior art as shown in Freda and Rawat fails to teach the method of claim 1, wherein the spectrum allocation includes a set of spectrum allocation parameters including a width of a frequency of the allocated spectrum resources, starting and ending frequencies, the desired location, a geographical area that is to be 


  
10.  The nearest prior art as shown in Freda and Rawat fails to teach the spectrum owner system of claim 9, wherein to negotiate  the agreement terms for the spectrum allocation includes to: establish , with the spectrum renter system, a private transaction channel in the distributed ledger network; transmit , through the private transaction channel, proposed agreement terms for the spectrum allocation; receive , from the spectrum renter system, accepted agreement terms for the spectrum allocation; and securely store  the spectrum allocation and the accepted agreement terms for the spectrum allocation, wherein the spectrum allocation includes a set of spectrum allocation parameters including the desired interval of time, the desired location, and the characteristics of the spectrum resources to be used for the desired interval of time and the desired location.  
  
14.  The nearest prior art as shown in Freda and Rawat fails to teach the spectrum owner system of claim 9, wherein the spectrum allocation includes a set of spectrum allocation parameters including a width of a frequency of the allocated spectrum resources, starting and ending frequencies, the desired location, a geographical area that is to be covered by the spectrum allocation, the desired time 
15.  The spectrum owner system of claim 14, wherein the spectrum allocation parameters further include protection boundary elements that define geographical areas in which the spectrum usage of the radio access network is to decrease below a predetermined threshold to comply with the spectrum allocation.  

17.  The nearest prior art as shown in Freda and Rawat fails to teach the non-transitory machine-readable medium of claim 16, wherein the negotiating the agreement terms for the spectrum allocation includes: establishing, with the spectrum renter system, a private transaction channel in the distributed ledger network; transmitting, through the private transaction channel, proposed agreement terms for the spectrum allocation; receiving, from the spectrum renter system, accepted agreement terms for the spectrum allocation; and securely storing the spectrum allocation and the accepted agreement terms for the spectrum allocation, wherein the spectrum allocation includes a set of spectrum allocation parameters including the desired interval of time, the desired location, and the characteristics of the spectrum resources to be used for the desired interval of time and the desired location.  

21.  The nearest prior art as shown in Freda and Rawat fails to teach the non-transitory machine-readable medium of claim 16, wherein the spectrum allocation includes a set of spectrum allocation parameters including a width of a frequency of the allocated spectrum resources, starting and ending frequencies, the desired location, a 

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP J. SOBUTKA whose telephone number is (571)272-7887.  The examiner can normally be reached Monday through Friday from 11:30-8:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-78677867. 
 The central fax phone number for the Office is 571-273-8300.
Most facsimile-transmitted patent application related correspondence is required to be sent to the Central FAX Number.  

CENTRALIZED DELIVERY POLICY: For patent related correspondence, hand carry deliveries must be made to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314), and facsimile transmissions must be sent to the Central FAX number, unless an exception applies.  For example, if the examiner has rejected claims in a regular U.S. patent application, and the reply to the examiner’s Office action is desired to be transmitted by facsimile rather than mailed, the reply must be sent to the Central FAX Number.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/PHILIP SOBUTKA/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        

(571) 272-7887